EXHIBIT 10.2


STOCK PURCHASE AGREEMENT


This Stock Purchase Agreement (the “Agreement”) is entered into as of May 13,
2014 (the “Effective Date”) by and between Livewire Ergogenics, Inc., a Nevada
corporation (“Livewire”) and Apple Rush Company, a Texas corporation (“APRU”),
with reference to the following facts:


RECITALS


A.           Livewire desires to acquire 7,252,034,443 restricted shares of
APRU’s common stock. (the “Common Stock”): and


B.           APRU desires to sell the Common Stock to Livewire.


NOW THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and other good valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties, the parties hereby agree as
follows:


1. Representations and Warranties. (i) APRU represents and warrants that it is
fully authorized to issue and sell the Common Stock to Livewire and that upon
issuance of the Common Stock and receipt of the Consideration (as defined in
Section 2) the shares shall be fully paid, non assessable and free and clear of
any and all liens and encumbrances as of the Effective Date, (ii) Livewire
represents and warrants that (a) it is an "accredited investor" (or a
corporation or entity not formed for the purpose of investing in APRU) as such
term is defined in Rule 501(a) of Regulation D promulgated under the Securities
Act of 1933, as amended, and they confirm that APRU has made available to
Livewire the opportunity to (A) ask questions of and receive answers from APRU
concerning APRU and the activities of APRU, and (B) otherwise obtain any
additional information, to the extent that APRU possesses such information and
can lawfully provide such to Livewire or could acquire it without unreasonable
effort or expense, and (b) that it is fully authorized to enter into the
transactions contemplated by this Agreement and has received all necessary
approvals, including but not limited to, Board approval, to do so.
 
2.           Purchase Price. As payment in full for the Common Stock, Livewire
shall issue to APRU 1,000,000 restricted shares of it common stock, which
shares, upon issuance and receipt of the Common Stock, shall be fully paid, non
assessable and free and clear of any and all liens and encumbrances as of the
Effective Date (the “Consideration”).


3.           Attorneys’ Fees.  In the event any dispute arises under this
Agreement and the parties hereto resort to litigation to resolve such dispute,
the prevailing party in any such litigation, in addition to all other remedies
at law or in equity, shall be entitled to an award of costs and fees from the
other party, which costs and fees shall include, without limitation, reasonable
attorneys’ fees and legal costs.
 
4.           Choice of Law; Venue.  This Agreement will be construed and
enforced in accordance with and governed by the laws of the State of California
and the federal law of the United States without reference to principles of
conflicts of law.  The parties agree that, in the event of any dispute arising
out of this Agreement or the transactions contemplated thereby, venue for such
dispute shall be in the state or federal courts located in San Diego,
California, and that each party hereto waives any objection to such venue based
on forum non conveniens.
 
 
Page 1of 2

--------------------------------------------------------------------------------

 
 
 
5.           Severability.  Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable, such provision(s) shall
(i) be modified to the minimum extent necessary to render it valid and
enforceable, or (ii) if it cannot be so modified, be deemed not to be a part of
this Agreement and shall not affect the validity or enforceability of the
remaining provisions.
 
6.           Neutral Interpretation.  The Parties shall be deemed to have
cooperated in the drafting and preparation of this Agreement.  Hence, any
construction to be made of this Agreement shall not be construed against any
Party.
 
7.           Advice of Counsel.  Each Party to this Agreement acknowledges that
it has had the benefit of advice of competent legal counsel or the opportunity
to retain such counsel with respect to its decision to enter into this
Agreement.  The individuals whose signatures are affixed to this Agreement in a
personal or representative capacity represent that they are competent to enter
into this Agreement and are doing so freely and without coercion by any other
Party or non-party hereto.
 
8.           Further Assurances.  Each party shall perform or cause to be
performed any further acts and execute and deliver any documents that may be
reasonably necessary or advisable to carry out the provisions of this Agreement.
 
9.           Counterparts/Facsimile Signatures.  This Agreement may be executed
in one or more counterparts, each of which when so signed shall be deemed to be
an original, and such counterparts together shall constitute one and the same
instrument.  In lieu of the original, a facsimile transmission or copy of the
original shall be as effective and enforceable as the original.
 
IN WITNESS WHEREOF, the parties hereto have executed this Stock Purchase and
Assignment Agreement as of the day and year first written above.




Livewire Ergogenics,Inc.
A Nevada corporation






By: _____________________________
       Bill Hodson, CEO
 
 
 
 
Apple Rush Company, Inc.,
a Texas corporation                                                      






By: _______________________________
       David A. Torgerud, President








Page 2 of 2
